Title: To George Washington from Hannah Fairfax Washington, 2 November 1793
From: Washington, Hannah Fairfax
To: Washington, George


          
            Sir
            Nov: 2d: 1793:
          
          On reconsidering Your Acct I think it but reasonable (as I am to be allow’d interest)
            that I shou’d also pay it (for the last ten Years) on the Acct thought to be due from
            our estate of £16.6. As I did agree to pay You the principal, I will
            certainly allow the interest for the above term of Yrs. If that Acct had been presented
            by any other; than from One of my Brothers Executors, I wou’d not have paid it, but I
            thought as He had been so kind as to leave me a Legacy, I wou’d lose some pounds, rather
            than dispute it, tho I knew Mr Washington had paid it off, many Yrs Ago.
          Your Acct of £52.7.1. I am very willing to have deducted out of the £94.8. due me, as
            interest on my Bro: Legacy. Mr F. Fairfax told me the other Day, as He shou’d indemnify
            You for paying me the Interest, on my legacy, there was not the least necessity for my
            giving a Bond.
          As to the debt thought to be due, from Mrs Bushrods Estate I cannot think of paying it.
            I might just as soon pay any other persons Acct off, as Hers. You was misinformed about
            Mr Washingtons being a Legatee, it is true His Children were, but several of them are
            Married, & have receiv’d their Legacies long ago. Were not the Legatees, assur’d She
            had paid the Acct Herself, & think there must have been an omission in not giving
            her credit, they wou’d willingly refund, each their share, & pay it. They have
            reason to think so, knowing She was never easy, if She owed a Shilling to any One, till
            She paid it, & had allways Money by Her at least ever since I knew Her, which was
            upwards of twenty Years. I am Sir Yr very Hble
            Serv:
          
            H: Washington
          
        